                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION

                                             NO. 4:17-CR-5-FL-1


    UNITED STATES OF AMERICA                             )
                                                         )
        v.                                               )
                                                         )                         ORDER
    SANJAY KUMAR,                                        )
                                                         )
                            Defendant.                   )



        This matter is before the court on the government’s motion for confiscation, forfeiture, and

disposal of firearms (DE 568), as well as the following motions raised at sentencing regarding

accounting and return of defendant’s property:

        1) defendant’s pro se oral motion for an accounting of funds held in trust account of

attorney Deborrah L. Newton (“Newton”), and for transfer of funds in trust account to attorney

Brian Taylor (“Taylor”);

        2) defendant’s pro se oral motion for an accounting from the government of funds held in

bank accounts; and

        3) defendant’s oral renewed motion for return of defendant’s property (DE 389),1 as

supplemented by defendant’s pro se handwritten itemized list of property (DE 578).




1
         Counsel and the court at sentencing referred in some instances to defendant’s motion as being at DE 403, but
that docket entry number is the court’s order granting in part and denying in part defendant’s earlier motion at DE
389. The government filed a response at DE 416 to the court’s order, which response also is subject of the instant
renewed motion.




             Case 4:17-cr-00005-FL Document 588 Filed 09/11/20 Page 1 of 3
A.       Status of Counsel

         Before addressing the resolution of the foregoing motions, the court reiterates the status of

defendant’s counsel, as determined at the conclusion of the sentencing hearing. Initially, the court

expressed that it would grant counsel’s motion to withdraw from the matter, except for the

forfeiture motion (DE 568) and the civil forfeiture case, No. 4:16-CV-281-FL. However, at that

point, defendant emphasized his desire for counsel’s representation regarding the motions

enumerated herein. According to the court’s notes of sentencing, defendant referenced “the thefts

. . . because that was part of her job to address that.” 2              Further, defendant reiterated, “she has

filed a motion for the government to give us an accounting.” At that point, the court listed the

two oral motions for accounting (regarding Newton’s trust account, and defendant’s bank

accounts), and the “theft motion” which was a renewal of the motion at DE 389.3 Accordingly, the

court confirmed that defendant wanted counsel Newton to continue in the case for all of the

aforementioned motions. Therefore, the court denied the motion to withdraw in its entirety. The

court noted that this denial was without prejudice and should new or other concerns arise,

successive motion may be filed. In sum, counsel’s representation of defendant before this court

continues, and extends to providing representation of defendant regarding each of the motions

enumerated herein.

B.       Briefing on Government’s Motion

         The court DIRECTS defendant to file a response to the government’s motion within ten

days of the date of this order.



2
          Although an official transcript of the sentencing is not yet filed, the court relies here on the informal draft
notes of the court and court reporter.

3
         The court inadvertently mistakenly referenced to “DE 403,” which is the court’s order on the motion, instead
of the motion at DE 389.

                                                           2

            Case 4:17-cr-00005-FL Document 588 Filed 09/11/20 Page 2 of 3
C.       Resolution of Remaining Motions

         The court DIRECTS the clerk to docket separately as of the date of sentencing the first two

enumerated oral motions, designated in the manner as specified above. In addition, the court

DIRECTS the clerk to file under seal the handwritten supplement to the second enumerated pro se

oral motion, which lists bank account numbers and bank information, and which was filed in open

court at sentencing but not docketed pending further instruction by the court. In addition, within

ten days of the date of this order, defendant is DIRECTED to file an omnibus brief in support of

the foregoing motions, setting forth the relief sought and the grounds for the relief.          The

government is DIRECTED to file an omnibus response to within 14 days of filing of defendant’s

brief.

         The court hereby REFERS the foregoing motions, except for the government’s motion for

confiscation, forfeiture, and disposal of firearms, to United States Magistrate Judge James E. Gates

for ruling.

         SO ORDERED, this the 11th day of September, 2020.



                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge




                                                  3

              Case 4:17-cr-00005-FL Document 588 Filed 09/11/20 Page 3 of 3
